389 U.S. 29 (1967)
LORDI, DIRECTOR OF DIVISION OF ALCOHOLIC BEVERAGE CONTROL, DEPARTMENT OF LAW AND PUBLIC SAFETY OF NEW JERSEY
v.
EPSTEIN ET AL., TRADING AS STRATFORD INTERNATIONAL TOBACCO CO.
No. 322.
Supreme Court of United States.
Decided October 16, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY.
Arthur J. Sills, Attorney General of New Jersey, and Joseph A. Hoffman, Assistant Attorney General, for appellant.
Charles H. Tuttle for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. Cf. Hostetter v. Idlewild Bon Voyage Liquor Corp., 377 U.S. 324.
MR. JUSTICE BLACK and MR. JUSTICE HARLAN would note probable jurisdiction and set the case for oral argument.